        2:21-cv-01034-BHH          Date Filed 06/24/21       Entry Number 23-11          Page 1 of 2




_



                                                April 22, 2021

    VIA EMAIL

    Peter M. Gillon
    Pillsbury Winthrop Shaw Pittman LLP
    1200 Seventeenth Street, NW
    Washington, DC 20036
    peter.gillon@pillsburylaw.com


           RE:     Insured:                JW Aluminum
                   Date of Loss:           August 4, 2020
                   Location of Loss:       435 Old Mt. Holly Road, Goose Creek, SC

    Dear Mr. Gillon:

           As we previously advised, we represent ACE American Insurance Company, General
    Security Indemnity Company of Arizona and Westport Insurance Corporation (collectively,
    “Insurers”) in this matter. This is in response to your March 2, 2021 letter.

            As an initial matter, we thank you for the production of over 30,000 pages of documents
    in response to our previous Requests for Information. We have now had an opportunity to review
    the documents and consider the explanations provided during our telephone conference with your
    firm concerning the outstanding issues. As further discussed below, based on our review of the
    documents, the Insurers would like to proceed with the examination under oath.

            Questions remain regarding the $60M in equipment that JWA was scraping at the existing
    Mt. Holly building as referenced in the June 15 Marsh email. There appear to be two explanations
    for this reference in the email. First, it was JWA’s intention to remove $60M of equipment from
    coverage under the Policies. In its October 2019 Property Coverage presentation to the Insurers
    during a 2020 renewal meeting, JWA identified an intent to deduct $60M in values for “Out of
    Service” equipment. Your production includes an internal May 18, 2020 email exchange between
    Ryan Grohmann and Stan Brant confirming that, with the exception of equipment to be used as
    spares or melters in RSV, the remaining Legacy MTH melt/cast equipment should be disposed of
    in an inoperable state. That email exchange was less than a month before the June 15 Marsh email
    to Insurers. On the other hand, it is your position that the $60M referenced in the June 15 Marsh
    email was made up of two pieces of equipment for Boilermaker, totaling $47M, which was
    previously added onto the policy, plus $13M of “bookkeeping adjustments.” You explained that
    the intent was to prevent such equipment from being double counted when JWA added the

                          FORAN GLENNON PALANDECH PONZI & RUDLOFF PC
                   Charles J. Rocco, Attorney at Law     212.257.7101    crocco@fgppr.com
          40 Wall Street, 54th Floor, New York, New York 10005    tel 212.257.7100   www.fgppr.com

              Chicago | Irvine | San Francisco | New York | London | Denver | Las Vegas | Phoenix
      2:21-cv-01034-BHH       Date Filed 06/24/21       Entry Number 23-11         Page 2 of 2


Mr. Peter M. Gillon
April 22, 2021
Page 2 of 2
Boilermaker values to the Policy. The Insurers require additional documents and information to
resolve this issue.

         The JWA production is void of any substantive communications for the time period of
April 2020 through June 15, 2020 explaining the intent behind the request to scrape the $60M for
Mt. Holly. The production includes emails between JWA and Marsh leading up to the June 15
email but they simply reference adding Boilermaker and scraping $60M for Mt. Holly, without an
explanation as to the composition of the $60M. An April 24, 2020 email between Lindsay Grimes
of Marsh and Phil Cavatoni of JWA references a telephone call wherein this issue may have been
discussed, but there are no written communications between JWA and Marsh in the production to
clarify the issue. We further note that JWA did not provide any post-loss communications between
JWA and Marsh related to this topic. We reiterate our previous request for this information as it
is relevant to the investigation. Please also provide: (1) all internal Marsh communications leading
up to the June 15 Marsh email; and (2) all subsequent internal Marsh communications on this issue.

        Additionally, our Requests for Information contain a request for all documents that refer
or relate to the fire, including damage assessments, cause and origin reports, and/or fire safety
documents. During our call, your firm advised that all of these documents were previously
produced to our adjustment team during the investigation via a drop box or share site. We reached
out to the adjustment team on this issue and confirmed that all of these documents were not
provided to them. This should include but not be limited to witness statements regarding the
August 4, 2020 loss event and any incident reports and/or notes or descriptions of that loss event.
Please provide same. Once we receive the requested documentation, we can evaluate the need to
move forward with the examination under oath and as to which topics.

       This, as well as all communications with respect to this claim, are without waiver of and/or
prejudice to any and all Policy provisions and any and all rights and/or defenses of Insurers whether
under the Policies or at law, all of which continue to be expressly reserved.

        If you have any questions, please do not hesitate to contact the undersigned.


                                              Very truly yours,
                                              Foran Glennon Palandech Ponzi & Rudloff PC

                                      By:


                                              Charles J. Rocco

cc:     Brendan Hogan (Pillsbury)
        Wayne Glaubinger
        John Mezzacappa
